Citation Nr: 0906919	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-11 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
arthralgia.  

2.  Entitlement to service connection for left knee 
arthralgia.  

3.  Entitlement to service connection for an eye disability, 
including esotropia with mild amblyopia (claimed as floaters 
and disappearing vision).    

4.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar strain with degenerative changes. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right shoulder rotator cuff 
injury.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative disc disease with 
left arm pain and paresthesia.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.

9.  Entitlement to an initial evaluation in excess of 20 
percent for gouty arthritis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to January 
2003.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision and 
March 2006 and August 2007 statements of the case of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board addresses the claims of entitlement to service 
connection for right knee arthralgia, left knee arthralgia 
and an eye disability, including esotropia with mild 
amblyopia (claimed as floaters and disappearing vision), and 
entitlement to initial evaluations in excess of 10 percent 
for cervical spine degenerative disc disease with left arm 
pain and paresthesia and in excess of 20 percent for gouty 
arthritis in the REMAND section of this decision, below, and 
REMANDS those claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Since discharge from service, the Veteran's thoracolumbar 
spine disability has involved degenerative changes and 
manifested as pain on rotation and lateral bending.

3.  The Veteran is right handed.

4.  Since discharge from service, the Veteran's right 
shoulder disability has involved a nodule on the deltoid and 
a mild degenerative change and manifested as a 5 percent loss 
of normal motion during flare-ups.

5.  The Veteran's right carpal tunnel syndrome is no more 
than mild and, since discharge, has caused pain, tingling and 
limitation of motion, increased during 
flare-ups, but not ankylosis. 

6.  The Veteran's left carpal tunnel syndrome is no more than 
mild and, since discharge, has caused pain, tingling and 
limitation of motion, increased during 
flare-ups, but not ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for thoracolumbar strain with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5010, 5237 
(2008).



2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a right shoulder 
rotator cuff injury are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, DC's 5201, 5203 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right carpal tunnel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.124a, DC 8515 
(2008).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left carpal tunnel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.124a, DC 8515 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the RO provided the Veteran VCAA notice on his 
claims by letters dated March 2004, June 2004 and February 
2008, the first two sent before initially deciding those 
claims in a rating decision dated in September 2004 and 
statements of the case issued in March 2006 and August 2007. 

The content of such notice considered in conjunction with the 
content of another letter the RO sent to the veteran in 
October 2008 also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any other 
outstanding evidence that needs to be secured in support of 
his claim.  The RO also conducted medical inquiry in support 
of the Veteran's claims by affording him a VA examination, 
during which an examiner discussed the severity of the 
disabilities at issue in this decision.  Since the last VA 
examination conducted in 2004, there is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that higher ratings may still be possible.  Thus, 
there is no duty to provide further medical examination on 
the initial rating claims being decided.  See VAOPGCPREC 11-
95 (Apr. 7, 1995).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims entitlement to higher initial evaluations 
for thoracolumbar, right shoulder, and right and left wrist 
disabilities.  He asserts that the evaluations initially 
assigned these disabilities do not accurately reflect the 
severity of all related symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the 
service-connected disability involves a joint rated based on 
limitation of motion, adequate consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Thoracolumbar Spine Disability

The Veteran seeks a higher initial evaluation for his 
thoracolumbar spine disability on the basis that he 
experiences mid back pain monthly.  He also seeks a separate 
evaluation for symptoms affecting his lumbar spine.  He 
claims that they are distinct from the symptoms affecting his 
thoracic spine.  

The RO has evaluated the Veteran's thoracolumbar spine 
disability as 10 percent disabling pursuant to DC 5237, which 
governs ratings of lumbosacral and cervical strains.  Also 
applicable to this appeal are DCs 5010 and 5003.  DC 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

All diseases and injuries of the spine other than 
intervertebral disc syndrome, which include those evaluated 
under DC 5237, are to be evaluated under the general rating 
formula.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. 
§ 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).  

According to the general rating formula, a 10 percent 
evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assignable for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is assignable for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5243.  For purposes of 
evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 
(1).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's thoracolumbar 
spine disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC during any time period at issue in this appeal.

As previously indicated, the Veteran had active service from 
September 1973 to January 2003.  Once during service, in 
1986, the Veteran received treatment for mid back pain.  X-
rays of the thoracic spine were taken, but there is no 
evidence in the claims file indicating that they reflected 
any abnormalities.

Following discharge, the Veteran again complained of back 
pain and underwent a VA examination of his spine.  More 
specifically, in March 2003 at Beale Air Force Base (AFB), he 
reported low back pain that radiated to his left leg.  The 
examining physician did not objectively confirm or attribute 
these symptoms to any particular disability and discussed 
them in association with the Veteran's cervical spine 
disability and related upper extremity problems.  In February 
2004, examination of the back was significant for tenderness 
with full range of motion (FROM).

During the VA examination, which was conducted in April 2004, 
the Veteran reported pain in the thoracic and lumbar segments 
of the spine, which flared up weekly, lasting 1/2 day in 
duration and limited his movements.  The examiner noted full 
range of motion of the spine with pain on rotation and 
lateral bending.  There were normal spinal curves and 
symmetric muscles.  No abnormalities were identified, and the 
examiner did not find any "Deluca" limitation of motion on 
use (as he did for other orthopedic disabilities).  X-rays 
revealed early degenerative changes in the lumbar spine.  The 
examiner diagnosed a lumbar strain and resolved thoracic 
pain.

Thereafter, additional records from Beale AFB do not reflect 
any specific treatment for thoracolumbar spine disability.  
In fact, examinations in May 2004, July 2005 and September 
2005 noted FROM and normal (NL) posture of the back with no 
neurologic abnormalities.

In a VA Form 9 filing received in April 2006, the Veteran 
described bi-monthly episodes of mid back pain.

In sum, since discharge from service, the Veteran's 
thoracolumbar spine disability has involved degenerative 
changes and manifested as pain on rotation and lateral 
bending.  Such disability is not shown to have ever caused 
limitation of forward flexion between 31 and 60 degrees; a 
combined range of motion less than 120 degrees; or muscle 
spasm or guarding that results in an abnormal gait or spinal 
contour, or abnormal kyphosis.  An evaluation in excess of 10 
percent is thus not assignable under the General Rating 
Formula for Diseases and Injuries of the Spine.  

In so holding, the Board acknowledges Veteran's descriptions 
of symptom exacerbations which occur on a weekly/bi-monthly 
basis and lasts only 1/2 day in duration.  Given the overall 
medical evidence, the brief duration of the flare-ups of 
disability, and the FROM findings on examinations in February 
2004, April 2004, May 2004, July 2005 and September 2005, the 
Board finds no basis for consideration of a higher rating 
with application of 38 C.F.R. §§ 4.40 and 4.45 as the overall 
functional impairment falls well short of the criteria for a 
20 percent rating based upon limitation of motion.

In addition, the Veteran is not service-connected for 
intervertebral disc syndrome, there is no current evidence of 
chronic neurologic abnormalities associated with the service-
connected thoracolumbar spine disability, and the Veteran has 
not received physician treatment with a prescription for 
bedrest due to intervertebral disc syndrome.  As such, an 
evaluation in excess of 10 percent is not assignable under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Veteran asserts that he should be assigned two separate 
evaluations: one for those symptoms affecting his lumbar 
spine and another for those affecting his thoracic spine.  As 
the previously noted evidence shows, however, the only 
symptom of the thoracolumbar spine disability now evident is 
pain on rotation and lateral bending.  In any event, for VA 
purposes, the thoracolumbar spine is considered one spinal 
segment for rating purposes.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
6.  The current 10 percent rating contemplates the Veteran's 
description of pain and limitation of motion, but the overall 
medical evidence of record substantially outweighs his 
contentions of more severe symptoms.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Right Shoulder Disability 

The Veteran seeks a higher initial evaluation for his right 
shoulder disability on the basis that he experiences reduced 
motion and pain daily, including at shoulder level, and 
weakness, increased pain and an inability to use his arm 
after repetitive use.

The RO has evaluated the Veteran's right shoulder disability 
as 10 percent disabling pursuant to DC 5203.  Also applicable 
to this appeal are DCs 5200 and 5201.  DC 5203 provides that 
a 10 percent evaluation is assignable for malunion of the 
major or minor clavicle or scapula, or nonunion of the major 
or minor clavicle or scapula without loose movement.  A 20 
percent evaluation is assignable for nonunion of the major or 
minor clavicle or scapula with loose movement, or dislocation 
of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.

DC 5201 provides that a 20 percent evaluation is assignable 
for limitation of motion of the major or minor arm at 
shoulder level, or for limitation of motion of the minor arm 
midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level, or for 
limitation of motion of the minor arm to 25 degrees from 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from side.  38 
C.F.R. § 4.71a, DC 5203.

DC 5200 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of scapulohumeral articulation.  38 
C.F.R. § 4.71a, DC 5200.  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right shoulder 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC during any time period at issue in this appeal.

During service, on multiple occasions, the Veteran received 
treatment for right shoulder pain.  X-rays of the right 
shoulder taken during this time period revealed no 
abnormalities.  In October 2002, the Veteran reported that he 
continued to experience such pain after activity.

Following discharge, the Veteran twice complained of right 
shoulder pain and underwent a VA examination of his right 
shoulder.  During the examination, which was conducted in 
April 2004, the Veteran reported pain in the right shoulder, 
which hindered his ability to throw and engage in other 
sporting motions, intensely use his right arm, hammer and 
lift his arm over his head.  He also reported the presence of 
a nodule on his deltoid, which the examiner confirmed, and 
indicated that he was right handed.  No other abnormalities 
were identified.  The examiner noted full range of motion of 
the right shoulder without pain and a 5 percent loss of 
motion during flare-ups.  X-rays revealed a mild degenerative 
change.  

The treatment records from Beale AFB do not reflect any 
specific evaluations for right shoulder disability.

In a VA Form 9 filing received in April 2006, the Veteran 
described painful motion of the right shoulder which was not 
identified during his VA examination because he had taken his 
anti-inflammatory medication.

In sum, since discharge from service, the Veteran's right 
shoulder disability has involved a nodule on the deltoid and 
a mild degenerative change and manifested as a 5 percent loss 
of motion during flare-ups.  This loss of motion is 
contemplated in the 10 percent evaluation initially assigned 
the Veteran's right shoulder disability, and further 
compensation based upon consideration of 38 C.F.R. §§ 4.40 
and 4.45 is not warranted as the overall functional 
impairment falls well short of the criteria for a 20 percent 
rating based upon limitation of motion.

Additionally, there is no evidence of record indicating that, 
at any time during the course of this appeal, the Veteran's 
right shoulder disability involved nonunion or dislocation of 
the clavicle or scapula, or caused limitation of motion to 
such a severe degree that the Veteran was unable to lift his 
right shoulder beyond shoulder level.  An evaluation in 
excess of 10 percent is thus not assignable under DC 5200, 
5201 or 5203.  

The Board acknowledges the Veteran's report of painful right 
shoulder motion, which forms the basis for the currently 
assigned 10 percent rating.  This painful motion on use was 
acknowledged by the VA examiner in April 2004, who estimated 
additional 5 degree loss of normal motion during flare-ups of 
disability.  The Board places greater probative weight to the 
examiner's determination of the extent of functional 
impairment on use than the Veteran's own personal 
descriptions, which do not describe limitation of motion to 
shoulder level at any time during the appeal period.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Right and Left Wrist Disabilities

The Veteran seeks a higher initial evaluation for his right 
and left wrist disabilities on the basis that, on repetitive 
motion, his wrists swell, become painful and begin to tingle 
and then his hands go numb.  This allegedly occurs following 
various movements, including pounding a few nails into a 
board, pushing a lawn mower, carrying a tool box, or using a 
wrench, even if performed for only one or one and a half 
minutes.  

The RO has evaluated the Veteran's right and left wrist 
disabilities as 10 percent disabling pursuant to DC 8515.  
This DC provides that a 10 percent evaluation is assignable 
for mild incomplete paralysis of the major or minor median 
nerve.  A 20 percent evaluation is assignable for moderate 
incomplete paralysis of the minor median nerve.  A 30 percent 
evaluation is assignable for moderate incomplete paralysis of 
the major median nerve, or severe incomplete paralysis of the 
minor median nerve.  A 40 percent evaluation is assignable 
for severe incomplete paralysis of the major median nerve.  A 
50 percent evaluation is assignable for complete paralysis of 
the minor median nerve.  A 60 percent evaluation is 
assignable for complete paralysis of the major median nerve.  
38 C.F.R. § 4.124a, DC 8515.

Also applicable to this appeal is DC 5215, which provides 
that a 10 percent evaluation is assignable for limitation of 
motion of the major or minor wrist with palmar flexion 
limited in line with the forearm or dorsiflexion less than 15 
degrees, and DC 5214, which provides that an evaluation of at 
least 20 percent is assignable for ankylosis of the wrist.  
38 C.F.R. § 4.71a, DCs 5214, 5215.  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right and left 
wrist disability pictures do not more nearly approximate the 
criteria for higher initial evaluations during any time 
period at issue in this appeal.

During service, the Veteran was diagnosed with carpal tunnel 
syndrome bilaterally. He sought treatment for complaints 
associated with this disability on multiple occasions.  
During treatment visits, medical professionals recommended 
the use of a brace and splint, indicated that the disability 
was more severe on the right than the left, and characterized 
the right carpal tunnel syndrome as mild.

Following discharge, the Veteran complained of right and left 
wrist pain and underwent a VA examination of his wrists.  
During the examination, which was conducted in April 2004, 
the Veteran reported that his right wrist symptoms were worse 
than his left wrist symptoms, included pain and tingling 
after extensive use of tools and when lifting, turning or 
engaging in repetitive movements against resistance, and 
necessitated the use of Motrin and splints.  The examiner 
noted extension of the right wrist to 40 degrees and left 
wrist to 45 degrees and an additional 10 percent loss of 
motion during flare-ups.  See 38 C.F.R. § 4.71, Plate I 
(noting as normal extension (dorsiflexion) of the wrist to 70 
degrees).  A grip dynamometer measured 80 kilograms for the 
right hand and 90 kilograms for the left hand.

The treatment records from Beale AFB do not reflect any 
specific evaluations for bilateral carpal tunnel syndrome, 
but do reflect evaluations for possible cervical 
radiculopathy involving the upper extremities.  Aspects of 
this disability will be addressed in the claim for a higher 
initial evaluation for cervical spine disability, which is 
addressed in the remand portion of this decision.

In sum, the Veteran's bilateral carpal tunnel syndrome is no 
more than mild and, since discharge, has caused pain, 
tingling and limitation of motion, but not ankylosis.  The 
Veteran's description of functional impairment on use has 
been relied upon in assigning his 10 percent rating, but his 
allegations of more severe impairment are not deemed credible 
when viewed against the clinical findings reported by 
qualified medical examiners.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

D.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
thoracolumbar, right shoulder and right and left wrist 
disabilities are not met.  The Board recognizes that the 
rating schedule is designed to accommodate changes in 
condition and that the Veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise, the doctrine is 
not for application.  Rather, the preponderance of the 
evidence is against each claim.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected thoracolumbar, right shoulder and bilateral 
carpal tunnel disabilities have on his ability to work and 
perform the daily activities of living.  The Veteran does not 
meet the criteria for the highest possible maximum schedular 
ratings, and there are no aspects of any of these 
disabilities not contemplated by the schedular criteria.

Furthermore, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).
ORDER

An initial evaluation in excess of 10 percent for 
thoracolumbar strain with degenerative changes is denied. 

An initial evaluation in excess of 10 percent for residuals 
of a right shoulder rotator cuff injury is denied.  

An initial evaluation in excess of 10 percent for right 
carpal tunnel syndrome is denied.  

An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is denied.


REMAND

The Veteran claims entitlement to service connection for 
right knee arthralgia, left knee arthralgia and an eye 
disability, including esotropia with mild amblyopia (claimed 
as floaters and disappearing vision), and entitlement to 
initial evaluations in excess of 10 percent for cervical 
spine degenerative disc disease with left arm pain and 
paresthesia and 20 percent for gouty arthritis.  Additional 
action is necessary before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the claims being remanded are necessary.  Service 
and post-service treatment records show that the Veteran 
received in-service treatment for right and left knee 
complaints, eye abnormalities and headaches and, since 
discharge, has been diagnosed with right and left knee 
disabilities and various eye disabilities, including one 
characterized as ophthalmic migraines.  To date, however, VA 
has not obtained a medical opinion addressing whether the 
Veteran's current bilateral knee and eye disabilities are 
related to his active service, including the documented in-
service knee and eye complaints and abnormalities.

In addition, although the RO afforded the Veteran a VA 
general examination of multiple disabilities during the 
course of this appeal, the examiner who conducted the 
examination did not objectively discuss or diagnose gouty 
arthritis and cursorily evaluated the Veteran's cervical 
spine without considering any neurological involvement.  
Since then, treatment records have been associated with the 
claims file, which suggest that these conditions have 
worsened.  They show that the Veteran has received more 
regular treatment for gout and that, contrary to the RO's 
finding, there might be neurological involvement associated 
with his cervical spine disability.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Obtain all available private and VA 
treatment records for the Veteran since 
July 2008.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for right and left 
knee arthralgia.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all right and left 
knee disabilities shown to 
exist; 

b) opine whether each such 
disability is related to the 
Veteran's active service, 
including documented right and 
left knee complaints; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

3.  Thereafter, arrange for the Veteran 
to undergo a VA examination in support of 
his claim for service connection for an 
eye disability, including esotropia with 
mild amblyopia (claimed as floaters and 
disappearing vision).  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all eye 
disabilities shown to exist, 
including, if appropriate, 
ophthalmic migraines;

b) identify any eye disability 
that is congenital or 
developmental in a nature; 

c) offer an opinion regarding 
whether any eye disability is 
at least as likely as not 
related to the Veteran's active 
service, including documented 
eye abnormalities and 
headaches;  

d) for each disability found to 
be congenital or developmental 
in a nature, offer an opinion 
regarding whether it worsened 
in severity in service beyond 
its natural progression; and

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

4.  Arrange for the Veteran to undergo 
appropriate VA examination(s) in support 
of his claim for an initial evaluation in 
excess of 10 percent for cervical spine 
degenerative disc disease with left arm 
pain and paresthesia.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated orthopedic and 
neurological tests are performed, the 
examiner should:

a) provide range of motion findings 
for the cervical spine in terms of 
forward flexion, extension, left 
and right lateral flexion and left 
and right lateral rotation; 

b) identify whether the cervical 
spine manifests muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

c) provide opinion as to the extent, 
if any, of functional loss of use of 
the cervical spine due to pain, 
incoordination, weakness, pain on 
flare-ups and fatigability with use.  
If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion;

d) report all chronic neurologic 
manifestations of the Veteran's 
service-connected cervical spine 
disability, to include specifying 
any and all neurologic symptoms with 
reference to the nerve(s) affected; 
and

e) for any neurologic 
impairment, indicate whether 
such involvement is wholly 
sensory and characterize it as 
mildly, moderately or severely 
disabling.

5.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for gouty 
arthritis.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the 
Veteran's history of gout, 
including how frequently it 
manifests and to what degree;

b) list all symptoms of the 
Veteran's gouty arthritis; 

c) objectively determine the 
number of exacerbations of gout 
the Veteran experiences yearly; 

d) describe the severity of 
such exacerbations by 
indicating whether they cause 
definite, severe or total 
impairment of health; and  

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

5.  Readjudicate the claims being 
remanded.  In considering the Veteran's 
claim for a higher initial evaluation for 
a cervical spine disability, determine 
whether a separate evaluation is 
assignable for associated neurological 
abnormalities of the upper extremities.  
If any benefit being sought is again 
denied, provide the veteran a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


